Exhibit 99.2 Ur-Energy Inc. ( an Exploration Stage Company) Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) PricewaterhouseCoopers LLP Chartered Accountants PricewaterhouseCoopers Place 250 Howe Street, Suite 700 Vancouver, British Columbia Canada V6C 3S7 Telephone +1 Facsimile +1 Auditors’ Report To the Shareholders of Ur-Energy Inc. We have audited the consolidated balance sheets of Ur-Energy Inc. (the “Company”) as at December31,2009 and 2008 and the consolidated statements of operations, comprehensive loss and deficit and cash flows for the three years ended December 31, 2009, 2008 and 2007 and the cumulative period from March22,2004 to December 31, 2009.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2009 and 2008 and the results of its operations and its cash flows for the years ended December 31, 2009, 2008 and 2007 and the cumulative period from March22,2004 to December 31, 2009 in accordance with Canadian generally accepted accounting principles. Chartered Accountants Vancouver, Canada March 5, 2010 “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate legal entity. Page 1 Ur-Energy Inc. ( an Exploration Stage Company) Consolidated Balance Sheet (expressed in Canadian dollars) December31,2009 December31,2008 $ $ Assets Current assets Cash and cash equivalents (note 3) Short-term investments (note 3) Marketable securities Amounts receivable Prepaid expenses Bonding and other deposits (note 4) Mineral properties (note 5) Capital assets (note 6) Equity investments (note 7) - Liabilities and shareholders' equity Current liabilities Accounts payable and accrued liabilities Future income tax liability (note 10) - Asset retirement obligation (note 8) Shareholders' equity (note 9) Capital stock Contributed surplus Deficit ) ) The accompanying notes are an integral part of these consolidated financial statements Approved by the Board of Directors (signed)/s/ Jeffery T. Klenda, Director (signed)/s/ Thomas Parker, Director Page 2 Ur-Energy Inc. ( an Exploration Stage Company) Consolidated Statements of Operations, Comprehensive Loss and Deficit (expressed in Canadian dollars) Cumulative from Year Year Year March22,2004 Ended Ended Ended Through December31, December31, December31, December31, $ Expenses General and administrative Exploration and evaluation Development - Write-off of mineral properties - ) Interest income Loss on equity investments (note 7) ) - - ) Foreign exchange gain (loss) ) ) Other income (loss) (note 5) ) - Loss before income taxes ) Recovery of future income taxes (note 10) - Net loss and comprehensive loss for the period ) Deficit - Beginning of period ) ) ) - Deficit - End of period ) Weighted average number of common shares outstanding: Basic and diluted Loss per common share: Basic and diluted ) ) ) The accompanying notes are an integral part of these consolidated financial statements Page 3 Ur-Energy Inc. ( an Exploration Stage Company) Consolidated Statements of Cash Flow (expressed in Canadian dollars) Cumulative from Year Year Year March22,2004 Ended Ended Ended Through December31, December31, December31, December31, $ Cash provided by (used in) Operating activities Net loss for the period ) Items not affecting cash: Stock based compensation Amortization of capital assets Provision for reclamation Write-off of mineral properties - Foreign exchange loss (gain) ) ) Gain on sale of assets ) ) - ) Non-cash exploration costs (credits) ) - ) Other loss (income) ) ) Future income taxes ) - ) ) Change in non-cash working capital items: Amounts receivable ) ) Prepaid expenses ) ) Accounts payable and accrued liabilities ) Investing activities Mineral property costs ) Purchase of short-term investments ) Sale of short-term investments - Decrease (increase) in bonding and other deposits ) Payments from venture partner - - Proceeds from sale of data base and capital assets - Purchase of capital assets ) Financing activities Issuance of common shares and warrants for cash - Share issue costs - ) ) ) Proceeds from exercise of warrants and stock options Payment of New Frontiers obligation - - ) ) Effects of foreign exchange rate changes on cash ) ) ) Net change in cash and cash equivalents ) ) Beginning cash and cash equivalents - Ending cash and cash equivalents Non-cash financing and investing activities: Common shares issued for properties - The accompanying notes are an integral part of these consolidated financial statements Page 4 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) 1. Nature of operations Ur-Energy Inc. (the "Company") is an exploration stage junior mining company engaged in the identification, acquisition, evaluation, exploration and development of uranium mineral properties in Canada and the United States.Due to the nature of the uranium mining methods to be used by the Company on the Lost Creek property, and the definition of “mineral reserves” under NI 43-101, which uses the CIM Definition Standards, the Company has not determined whether the properties contain mineral reserves.However, the Company’s April 2008 “NI 43-101 Preliminary Assessment for the Lost Creek Project Sweetwater County, Wyoming” outlines the economic viability of the Lost Creek project, which is currently in the permitting process with state and federal regulators.The recoverability of amounts recorded for mineral properties is dependent upon the discovery of economically recoverable resources, the ability of the Company to obtain the necessary financing to develop the properties and upon attaining future profitable production from the properties or sufficient proceeds from disposition of the properties. 2. Significant accounting policies Basis of presentation Ur-Energy Inc. was incorporated on March 22, 2004 under the laws of the Province of Ontario.The Company continued under the Canada Business Corporations Act on August 8, 2006.These financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles and include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc., NFU Wyoming, LLC, Lost Creek ISR, LLC, NFUR Bootheel, LLC, Hauber Project LLC, NFUR Hauber, LLC, ISL Resources Corporation, ISL Wyoming, Inc. and CBM-Energy Inc.All inter-company balances and transactions have been eliminated upon consolidation.Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as the “Company”.The significant measurement differences between Canadian generally accepted accounting principles and those that would be applied under United States generally accepted accounting principles (“US GAAP”) as they affect the Company are disclosed in Note 15. Certain comparative figures have been reclassified to conform to the presentation adopted for the current period. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. The most significant estimates management makes in the preparation of these financial statements relate to potential impairment in the carrying value of the Company’s mineral properties and the fair value of stock based compensation.Actual results could differ from those estimates. Cash and cash equivalents Cash equivalents are investments in guaranteed investment certificates, certificates of deposit and money market accounts which have a term to maturity at the time of purchase of ninety days or less and which are readily convertible into cash. Short-term investments Short-term investments are comprised of guaranteed investment certificates and certificates of deposit which have a term to maturity at the time of purchase in excess of ninety days and less than one year.These investments are readily convertible into cash. Bonding deposits Bonding deposits are provided to support reclamation obligations on United States properties.Deposit amounts are invested in certificates of deposit held at United States financial institutions. Mineral properties Acquisition costs of mineral properties are capitalized. When production is attained, these costs will be amortized on the unit-of-production method based upon estimated recoverable resource of the mineral property.If properties are abandoned or sold, they are written off. If properties are considered to be impaired in value, the costs of the properties are written down to their estimated fair value at that time. Page 5 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) Exploration costs Exploration, evaluation and development expenditures, including annual exploration lease and maintenance fees, are charged to earnings as incurred until a mineral property becomes commercially mineable. Management considers that a mineral property is commercially mineable when it can be legally mined, as indicated by the receipt of key permits.Development expenditures incurred subsequent to the receipt of key permits are capitalized and amortized on the unit-of-production method based upon the estimated recoverable resource of the mineral property. The Company capitalizes the direct costs associated with the acquisition of mineral properties and capital assets. Capital assets Capital assets are initially recorded at cost and are then amortized using the declining balance method at the following annual rates:computers at 30%, software at 50%, office furniture at 20%, field vehicles at 30%, and field equipment at 30%.Capitalized pre-construction costs consist of design and engineering costs for the construction of the processing facility as well as deposits on equipment with long lead times.The costs will not be amortized until the facility is complete and production has begun at which time it will be amortized over the life of the facility. Equity Investments Investments in which the Company has a significant influence or owns between 20% and 50% are accounted for using the equity method, whereby the Company records its proportionate share of the investee’s income or loss. Financing costs Financing costs, including interest, are capitalized when they arise from indebtedness incurred, directly or indirectly, to finance mineral property acquisitions or construction activities on properties that are not yet subject to depreciation or depletion. Once commercial production is achieved, financing costs are charged against earnings. Impairment of long-lived assets The Company assesses the possibility of impairment in the net carrying value of its long-lived assets when events or circumstances indicate that the carrying amounts of the asset or asset group may not be recoverable. Management calculates the estimated undiscounted future net cash flows relating to the asset or asset group using estimated future prices, recoverable indicated resources and other mineral resources, and operating, capital and reclamation costs. When the carrying value of an asset exceeds the related undiscounted cash flows, the asset is written down to its estimated fair value, which is determined using discounted future cash flows or other measures of fair value. Management’s estimates of mineral prices, mineral resources, foreign exchange, production levels and operating capital and reclamation costs are subject to risk and uncertainties that may affect the determination of the recoverability of the long-lived asset. It is possible that material changes could occur that may adversely affect management’s estimates. Asset retirement obligation An asset retirement obligation is a legal obligation associated with the retirement of tangible long-lived assets that the Company is required to settle.The Company recognizes the fair value of a liability for an asset retirement obligation in the period in which it is incurred when a reasonable estimate of fair value can be made.Accretion charges to the asset retirement obligation are charged to the related exploration project.The retirement obligations recorded relate entirely to exploration and development drill holes, related monitor wells and site disturbance on the Company's Wyoming properties and are being expensed currently as a cost of exploration and development. Page 6 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) Stock-based compensation All stock-based compensation payments made to employees and non-employees are accounted for in the financial statements. Stock-based compensation cost is measured at the grant date based on the fair value of the reward and is recognized over the related service period.Stock-based compensation cost is charged to general and administrative expense, or exploration, evaluation and development projects on the same bases as other compensation costs. Flow-through shares The Company has financed a portion of its Canadian exploration and development activities through the issuance of flow-through shares.Under the terms of the flow-through share agreements, the tax benefits of the related expenditures are renounced to subscribers.To recognize the foregone tax benefits to the Company, the carrying value of the shares issued is reduced by the tax effect of the tax benefits renounced to subscribers.Recognition of the foregone tax benefit is recorded at the time of the renouncement provided there is reasonable assurance that the expenditures will be incurred. Foreign currency translation The functional currency of the Company is the Canadian dollar.Monetary assets and liabilities denominated in currencies other than the Canadian dollar are translated using the exchange rate in effect at the balance sheet date.Non-monetary assets and liabilities denominated in foreign currencies are translated at the average rates of exchange in effect for the month the assets were acquired or obligations incurred.Expenses are translated at the average exchange rates in effect for the month the transaction is entered into.Translation gains or losses are included in the determination of income or loss in the statement of operations in the period in which they arise. Income taxes The Company accounts for income taxes under the asset and liability method which requires the recognition of future income tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and tax bases of assets and liabilities.The Company provides a valuation allowance on net future tax assets unless it is more likely than not that such assets will be realized. Loss per common share Basic loss per common share is calculated based upon the weighted average number of common shares outstanding during the period.The diluted loss per common share, which is calculated using the treasury stock method, is equal to the basic loss per common share due to the anti-dilutive effect of stock options and share purchase warrants outstanding. Classification of financial instruments The Company’s financial instruments consist of cash and cash equivalents, short-term investments, marketable securities, amounts receivable, bonding and other deposits and accounts payable and accrued liabilities.The Company has made the following classifications for these financial instruments: · Cash and cash equivalents are classified as “held for trading” and are measured at fair value at the end of each period with any resulting gains and losses recognized in operations. · Short term investments are classified as “held-to-maturity” and carried at cost plus accrued interest using the effective interest rate method, with interest income and exchange gains and losses included in operations. · Marketable securities are classified as “held for trading” and are measured at fair value at the end of each period with any resulting gains and losses recognized in operations. · Amounts receivable, bonding and other deposits are classified as “Loans and receivables” and are recorded at amortized cost.Interest income is recorded using the effective interest rate method and is included in income for the period. · Accounts payable and accrued liabilities are classified as “Other financial liabilities” and are measured at amortized cost. Page 7 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) Adoption of new accounting pronouncement Sections 3064 – Goodwill and Intangible Assets Effective January 1, 2009, the Company adopted CICA Handbook Section 3064, “Goodwill and Intangible Assets”, which replaces Section 3062, “Goodwill and Intangible Assets”. The new standard establishes revised standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets. The new standard also provides guidance for the treatment of preproduction and start-up costs and requires that these costs be expensed as incurred.The adoption of this standard did not have a material impact on the consolidated financial statements. EIC 173 – Financial Instruments In January 2009, the Emerging Issues Committee issued EIC-173 clarifying CICA Handbook Section 3855 “Financial Instruments – Recognition and Measurement”. The EIC determined that an entity’s own credit risk and the credit risk of the counterparty should be taken into account in determining the fair value of financial assets and financial liabilities, including derivative instruments.The Company adopted EIC-173 effective January 1, 2009.Adoption of EIC-173 did not have a material effect on the consolidated financial statements. 3. Cash and cash equivalents and short-term investments The Company’s cash and cash equivalents are composed of: As at As at December31, December31, $ $ Cash on deposit at banks Guaranteed investment certificates Money market funds Certificates of deposit The Company’s cash and cash equivalents of $32.5 million and short-term investments of $10.9 million consist of Canadian dollar and US dollar denominated deposit accounts, guaranteed investment certificates, money market funds and certificates of deposits.They bear interest at annual rates ranging from 0.25% to 2.25% and mature at various dates up to December 15, 2010.The instruments with initial maturity over ninety days have been classified as short-term investments. These instruments are maintained at financial institutions in Canada and the United States.Of the amount held on deposit, approximately $7.2 million is covered by either the Canada Deposit Insurance Corporation or the Federal Deposit Insurance Corporation.Another $1.3 million is guaranteed by a Canadian provincial government leaving approximately $34.9 million at risk should the financial institutions with which these amounts are invested be rendered insolvent.As at December 31, 2009, the Company does not consider any of its financial assets to be impaired. 4. Bonding and other deposits Bonding and other deposits include $2,920,835 (December 31, 2008 – $2,578,825) of reclamation bonds deposited with United States financial institutions as collateral to cover potential costs of reclamation related to properties. Bonding deposits are refundable, once the reclamation is complete. Page 8 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) 5. Mineral properties Canada USA Total Canadian Lost Creek/ Other US Properties Lost Soldier Properties $ Balance, January 1, 2007 Acquisition costs - ) ) Staking, claim and other costs Property write-offs - - ) ) Balance, December 31, 2008 Acquisition costs - - Staking and claim costs ) Property write-offs ) - ) ) Assets sold - - ) ) Property reclassified as investment (note 7) - - ) ) Balance, December 31, 2009 Canada The Company's Canadian properties include Screech Lake and Gravel Hill, which are located in the Thelon Basin, Northwest Territories and Bugs, which is located in the Kivalliq region of the Baker Lake Basin, Nunavut.During the year ended December 31, 2009, the Company wrote off mineral property costs associated with the Eyeberry claims. United States Lost Creek and Lost Soldier The Company acquired certain of its Wyoming properties when Ur-Energy USA entered into the Membership Interest Purchase Agreement (“MIPA”) with New Frontiers Uranium, LLC effective June 30, 2005.Under the terms of the MIPA, the Company purchased 100% of the issued and outstanding membership interests in NFU Wyoming, LLC.Assets acquired in this transaction include the Lost Creek and Lost Soldier projects, and a development database.The 100% interest in NFU Wyoming was purchased for an aggregate consideration of $24,515,832 (US$20,000,000) plus capitalized interest. A royalty on future production of 1.67% is in place with respect to 20 claims comprising a small portion of the Lost Creek project claims. Other US Properties The Company’s other US properties include EN, LC North and LC South, and RS, which are located in Wyoming, as well as other exploration properties. In January 2009, the Company entered into certain agreements for the transfer of certain mineral claims, royalties and other property rights for an aggregate consideration of 650,000 common shares and US$64,000. During the second quarter of 2009, the Company wrote-off its Muggins Mountain claims in Arizona. In the third quarter of 2009, the other member of The Bootheel Project, LLC (the “Project”) completed its earn-in requirement resulting in a reduction in the Company’s interest to 25%. As a result, the Company’s interest in the Project is now reflected as an Investment (See Note 7). Page 9 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) On August 25, 2009, the Company sold its database of geologic information related to its Moorcroft project in Wyoming for US$1.0 million and a 1% royalty on future production from a broad-ranging project area in the Eastern Powder River Basin of Wyoming.As the project is still in exploration and evaluation, management of the Company does not have enough information to determine if any royalties will ever be paid and therefore is not attributing any value to those royalties. The gain of $1,079,475 on this sale is reported in Other Income in the Statement of Operations. On August 26, 2009, the Company entered into an agreement to acquire 141 mining claims that have become part of the LC South Project.The Company paid the annual claim maintenance fees in August 2009 and the agreement closed on September 2, 2009 with the issuance of 45,000 common shares and the transfer of title. Impairment testing As a part of their annual mineral property analysis, management reviewed all of its significant mineral properties for potential impairment as at December 31, 2009. For the Company’s Lost Creek property, management reviewed the calculations done as of December 31, 2008 and determined that despite a slight decline in the future prices of uranium, the underlying costs, assumptions and time lines had not changed significantly and therefore no impairment existed as of December 31, 2009.Management calculated the future net cash flows using estimated future prices, indicated resources, and estimated operating, capital and reclamation costs. Other than for those properties written off during the year, management did not identify impairment indicators for any of its mineral properties. 6. Capital assets December31, 2009 December31, 2008 Accumulated Net Book Accumulated Net Book Cost Amortization Value Cost Amortization Value $ Light vehicles Heavy mobile equipment Machinery and equipment Furniture and fixtures Computer equipment Software Pre-construction costs - - Page 10 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) 7. Equity investments In the third quarter of 2009, the other member of The Bootheel Project, LLC (the “Project”) completed its earn-in requirement by spending US$3.0 million and now has a 75% interest in the Project with the Company retaining the other 25%.From the date of the earn-in, the other member is now required to fund 75% of the Project’s expenditures and the Company the remaining 25 %. As the Company is no longer the controlling member of the Project, the Project is now accounted for using the equity accounting method with the Company’s proportionate share of the Project’s loss included in the Statement of Operations from the date of earn-in and the Company’s net investment reflected on the Balance Sheet. 8. Asset retirement obligation The Company has recorded $503,712 for asset retirement obligations (December 31, 2008 – $513,576) which represents an estimate of costs that would be incurred to remediate the exploration and development properties.The retirement obligations recorded relate entirely to exploration and development drill holes, related monitor wells and site disturbance on the Company's Wyoming properties. 9. Shareholders’ equity and capital stock Authorized The Company is authorized to issue an unlimited number of no-par common shares and an unlimited number of Class A preference shares with the rights, privileges and restrictions as determined by the Board of Directors at the time of issuance. No class A preference shares have been issued Capital Stock Contributed Accumulated Shareholders’ Shares Amount Surplus Deficit Equity # $ Balance, January 1, 2007 ) Common shares issued for cash, net of issue costs - - Exercise of warrants ) - Exercise of compensation options - - Exercise of stock options ) - Non-cash stock compensation - - - Common shares issued for properties - - Net loss and comprehensive loss - - - ) ) Balance, December 31, 2007 ) Common shares issued for cash, net of issue costs - - Exercise of stock options ) - Non-cash stock compensation - - - Net loss and comprehensive loss - - - ) ) Balance, December 31, 2008 ) Common shares issued for properties - - Exercise of stock options ) Tax effect of renunciation of flow-through shares - ) - - ) Non-cash stock compensation - - - Net loss and comprehensive loss - - - ) ) Balance, December 31, 2009 ) Page 11 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) Issuances 2007 issuances On May 10, 2007, the Company completed a bought deal financing for the issuance of 17,431,000 common shares at a price of $4.75 per share for gross proceeds of $82,797,250.Total direct share issue costs, including the underwriters' commissions were $5,293,943. During September 2007, the Company issued 25,000 common shares with respect to the option agreement to acquire the Bugs property.These common shares were valued at $71,500.During December 2007, the Company issued the final installment of 50,000 common shares to complete its acquisition of a 100% interest in the Bugs property.These common shares were valued at $171,500. In September 2007, the Company issued 150,000 common shares pursuant to the terms of the Dalco Agreement to complete its 100% earn-in with respect to the Company's RS Project in Wyoming.These common shares were valued at $469,500. 2008 issuances On March 25, 2008, the Company completed a non-brokered private placement of 1,000,000 flow-through common shares at $2.75 per share raising gross proceeds of $2,750,000.Total direct share issues costs were $115,314. 2009 issuances In January 2009, the Company entered into certain agreements for the transfer of certain mineral claims, royalties and other property rights for an aggregate consideration of 650,000 common shares and US$64,000. On August 26, 2009, the Company entered into an agreement to acquire 141 mining claims that have become part of the LC South Project.The Company paid the annual claim maintenance fees in August 2009 and the agreement closed on September 2, 2009 with the issuance of 45,000 common shares and transfer of title. During 2009, 1,961 common shares were issued pursuant to the exercise of stock options. Stock options On November 17, 2005, the Company’s Board of Directors approved the adoption of the Company's stock option plan (the “Plan”).Eligible participants under the Plan include directors, officers and employees of the Company and consultants to the Company.Under the terms of the Plan, options generally vest with Plan participants as follows: 10% at the date of grant; 22% four and one-half months after grant; 22% nine months after grant; 22% thirteen and one-half months after grant; and, the balance of 24% eighteen months after the date of grant. Page 12 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) Activity with respect to stock options is summarized as follows: Weighted- average Options exercise price # $ Outstanding, January 1, 2007 Granted Exercised ) Forfeit ) Outstanding, December 31, 2007 Granted Exercised ) Forfeit ) Voluntarily returned ) Outstanding, December 31, 2008 Granted Exercised ) Forfeit ) Expired ) Outstanding, December 31, 2009 Page 13 Ur-Energy Inc. ( an Exploration Stage Company) Notes to Amended Audited Consolidated Financial Statements December 31, 2009 (expressed in Canadian dollars) As at December 31, 2009, outstanding stock options are as follows: Weighted- Weighted- average average Exercise remaining remaining price Number contractual Number contractual $ of options life (years) of options life (years) Expiry November17, 2010 March25, 2011 April21, 2011 September26, 2011 May15, 2012 July15, 2012 August9, 2012 September17, 2012 October5, 2012 November7, 2012 March19, 2013 May8, 2013 August6, 2013 February9, 2014 March11, 2014 September2, 2014 During the year ended December 31, 2009, the Company recorded a total of $950,874 related to stock option compensation (2008 – $4,567,204).This amount is included in shareholders’ equity as contributed surplus and is recorded as an expense.The fair value of options granted during the years ended December 31, 2009 and 2008 was determined using the Black-Scholes option pricing model with the following assumptions: Expected option life (years) 2.85 - 3.01 Expected volatility 82 - 83
